USCA11 Case: 20-14270     Date Filed: 10/08/2021   Page: 1 of 12




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                         No. 20-14270
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JUNIOR SYLVIN,
a.k.a. Rah Rah,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:09-cr-20264-JLK-1
                   ____________________
USCA11 Case: 20-14270             Date Filed: 10/08/2021         Page: 2 of 12




2                           Opinion of the Court                      20-14270


Before JILL PRYOR, BRANCH, and DUBINA, Circuit Judges.
PER CURIAM:
         Appellant Junior Sylvin, a federal prisoner serving a

211-month sentence for firearm and drug offenses, appeals the

district court’s order denying his motion for compassionate re-

lease under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of

the First Step Act of 2018. 1 On appeal, Sylvin argues that extraor-

dinary and compelling reasons warrant his release, specifically the

COVID-19 health crisis. He also contends that the district court

failed to consider his mitigating arguments and erred by consider-

ing only the seriousness of his underlying offense and his leader-

ship role enhancement to the exclusion of the remaining 18

U.S.C. § 3553(a) factors in denying his motion. After reading the




         1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step
Act”).
USCA11 Case: 20-14270        Date Filed: 10/08/2021     Page: 3 of 12




20-14270               Opinion of the Court                         3

parties’ briefs and reviewing the record, we affirm the district

court’s order denying Sylvin’s motion for compassionate release.

                                     I.

      We review a district court’s order denying a prisoner’s 18

U.S.C. § 3582(c)(1)(A) motion for abuse of discretion. United

States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). “A district

court abuses its discretion if it applies an incorrect legal standard,

follows improper procedures in making the determination, or

makes findings of fact that are clearly erroneous.” Id. (quotation

marks omitted). A district court also abuses its discretion when it

fails to consider the § 3553(a) sentencing factors when Congress

has expressly required it. United States v. Cook, 998 F.3d 1180,

1183-84 (11th Cir. 2021).

                                     II.
USCA11 Case: 20-14270        Date Filed: 10/08/2021    Page: 4 of 12




4                       Opinion of the Court                20-14270

        District courts lack the inherent authority to modify a term

of imprisonment but may do so to the extent permitted under

§ 3582(c)’s provisions. 18 U.S.C. § 3582(c); United States v. Jones,

962 F.3d 1290, 1297 (11th Cir. 2020). As amended by § 603(b) of

the First Step Act, that section now provides, in relevant part,

that:

        the court, upon motion of the Director of the
        [BOP], or upon motion of the defendant after the
        defendant has fully exhausted all administrative
        rights to appeal a failure of the [BOP] to bring a
        motion on the defendant’s behalf or the lapse of 30
        days from the receipt of such a request by the war-
        den of the defendant’s facility, whichever is earli-
        er, may reduce the term of imprisonment . . . , after
        considering the factors set forth in section 3553(a)
        to the extent that they are applicable, if it finds
        that . . . extraordinary and compelling reasons war-
        rant such a reduction . . . and that such a reduction
        is consistent with applicable policy statements is-
        sued by the Sentencing Commission.

        18 U.S.C. § 3582(c)(1)(A). In other words, the district court

may deny relief due to the fact the defendant is not statutorily eli-
USCA11 Case: 20-14270         Date Filed: 10/08/2021      Page: 5 of 12




20-14270                Opinion of the Court                             5

gible because no extraordinary and compelling reasons exist, or

because relief would be inappropriate under the Section 3553(a)

factors, or (as the district court did in this case) for both reasons.

       The policy statement applicable to § 3582(c)(1)(A) is found

in § 1B1.13. See U.S.S.G. § 1B1.13. In addition to determining

that extraordinary and compelling reasons warrant a reduction,

§ 1B1.13 states that the district court must also determine that the

defendant is not a danger to the safety of others or to the com-

munity, as provided in 18 U.S.C. § 3142(g), and that the reduction

is consistent with the policy statement. Id. § 1B1.13(2), (3).

       As relevant here, the commentary lists a defendant’s medi-

cal condition as possible “extraordinary and compelling reasons”

warranting a sentence reduction. Id. § 1B1.13, comment. (n.1). A

defendant’s medical condition may warrant a sentence reduction

if he (1) has a terminal disease, or (2) is suffering from a physical
USCA11 Case: 20-14270       Date Filed: 10/08/2021    Page: 6 of 12




6                      Opinion of the Court                20-14270

or mental condition that diminishes his ability to provide self-care

in prison and from which he is not expected to recover. Id.,

comment. (n.1(A)). Deteriorating mental or physical health re-

sulting from the aging process also may constitute an extraordi-

nary or compelling reason for granting a sentence reduction. Id.

A prisoner’s rehabilitation is not, by itself, an extraordinary and

compelling reason warranting a sentence reduction. Id., com-

ment. (n.3). In a recent opinion, we concluded that the policy

statement in § 1B1.13 is applicable to all motions filed under

§ 3582(c)(1)(A), including those filed by prisoners, and thus, dis-

trict courts cannot reduce a sentence under § 3582(c)(1)(A) unless

it would be consistent with § 1B1.13. United States v. Bryant, 996

F.3d 1243, 1262 (11th Cir. 2021).

      We have also held that, at least in cases where extraordi-

nary or compelling circumstances exist, an order granting or
USCA11 Case: 20-14270        Date Filed: 10/08/2021      Page: 7 of 12




20-14270                Opinion of the Court                            7

denying compassionate release under § 3582(c)(1)(A)(i) must indi-

cate that the district court has considered “all applicable § 3553(a)

factors.” Cook, 998 F.3d at 1184. Under § 3553(a), a district

court’s sentence must be sufficient, but not greater than neces-

sary, to achieve the goals of sentencing, which are: reflecting the

seriousness of the offense, promoting respect for the law, provid-

ing just punishment, deterring future criminal conduct, protecting

the public, and providing the defendant with any needed training

or treatment. 18 U.S.C. § 3553(a)(2). Section 3553(a) also requires

district courts to consider the nature and circumstances of the of-

fense, the defendant’s history and characteristics, the kinds of sen-

tences available, the Sentencing Guidelines, any pertinent policy

statement, the need to avoid disparate sentences, and the need to

provide restitution to any victims. Id. § 3553(a)(1), (3)-(7).
USCA11 Case: 20-14270        Date Filed: 10/08/2021      Page: 8 of 12




8                       Opinion of the Court                 20-14270

       The weight given to any of the § 3553(a) factors is commit-

ted to the sound discretion of the district court. United States v.

Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). Even so, “[a] dis-

trict court abuses its discretion when it (1) fails to afford consider-

ation to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or

(3) commits a clear error of judgment in considering the proper

factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc) (quotation marks omitted).

       In situations where consideration of the § 3553(a) factors is

mandatory, district courts do not need to address “each of the

§ 3553(a) factors or all of the mitigating evidence.” United States

v. Taylor, 997 F.3d 1348, 1354 (11th Cir. 2021). Instead, an

acknowledgement by the district court that it considered the

§ 3553(a) factors and the parties’ arguments is sufficient. Id. at
USCA11 Case: 20-14270        Date Filed: 10/08/2021     Page: 9 of 12




20-14270               Opinion of the Court                         9

1354-55. A sentence may be affirmed if the record indicates that

the district court considered some of the factors. See United

States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (affirming the

appellant’s sentence because, even though the district court did

not explicitly state that it had considered the § 3553(a) factors, the

record showed that it considered several of them because it con-

sidered several facts and documents that implicated the factors);

see also United States v. Eggersdorf, 126 F.3d 1318, 1322-23 (11th

Cir. 1997) (concluding that, in the context of a § 3582(c)(2) mo-

tion, the district court’s “short” order denying resentencing was

sufficient because the court stated that it had reviewed the record

and the parties’ filings, which in turn discussed the § 3553(a) fac-

tors, and because the same judge presided over the defendant’s

original sentencing and resentencing).

                                    III.
USCA11 Case: 20-14270        Date Filed: 10/08/2021     Page: 10 of 12




10                      Opinion of the Court                 20-14270

       As an initial matter, Sylvin has abandoned any challenge to

the district court’s order denying his request for reconsideration

of the denial of his compassionate release motion because he has

failed to brief this issue on appeal. Thus, we only address the

court’s order denying him compassionate release. See United

States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998) (stat-

ing that we consider an argument abandoned when a defendant

offers no argument on the issue on appeal).

       Our review of the record convinces us that the district

court properly considered the § 3553(a) factors. Although the dis-

trict court did not have to address every § 3553(a) factor, it ex-

pressly acknowledged the factors and the parties’ filings. See Tay-

lor, 997 F.3d at 1354-55. Further, assigning more weight to the

seriousness of Sylvin’s offense more than the other factors was

within the district court’s discretion, and the record reflects that it
USCA11 Case: 20-14270       Date Filed: 10/08/2021     Page: 11 of 12




20-14270               Opinion of the Court                        11

considered several § 3553(a) factors, given its statements and the

parties’ filings below. Contrary to his contentions, Sylvin’s role

enhancement is relevant to § 3553(a) because it speaks directly to

the nature and circumstances of his offense. Additionally, the dis-

trict court specifically mentioned its dissatisfaction that the safety

of the public would be adequately protected if Sylvin were to be

released. Pursuant to the guidelines, a district court should not

reduce a sentence if a defendant poses a danger to the safety of

any person or the community. See U.S.S.G. § 1B1.13(2).

       As to his claim that the district court erred in not address-

ing the Presentence Investigation Report (“PSI”), Sylvin cites no

authority requiring the court, in addressing a motion for compas-

sionate release, to discuss the PSI specifically. Moreover, the rec-

ord reflects that the same judge who denied Sylvin’s motion also
USCA11 Case: 20-14270      Date Filed: 10/08/2021     Page: 12 of 12




12                     Opinion of the Court                20-14270

imposed his sentence, which further indicates that the court con-

sidered the appropriate factors and was familiar with Sylvin’s case.

      Based on the aforementioned reasons, we conclude that

the district court did not abuse its discretion in weighing the

§ 3553(a) factors and in denying Sylvin’s motion. Accordingly, we

affirm the district court’s order denying Sylvin’s motion for com-

passionate release.

      AFFIRMED.